Citation Nr: 0614031	
Decision Date: 05/12/06    Archive Date: 05/25/06

DOCKET NO.  96-00 604	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for fibromyalgia 
(claimed as fatigue, joint pain, muscle pain, sunlight 
sensitivity, heat sensitivity, nerve ending itch in the left 
shoulder, and sleep disturbances due to an undiagnosed 
illness).

2.  Entitlement to service connection for recurring rash due 
to an undiagnosed illness.

3.  Entitlement to service connection for blisters due to an 
undiagnosed illness.

4.  Entitlement to service connection for lump in the back of 
the neck due to an undiagnosed illness.

5.  Entitlement to service connection for unusual skin 
growths due to an undiagnosed illness.

6.  Entitlement to service connection for tinnitus (claimed 
as ringing in the ears) due to an undiagnosed illness.

7.  Entitlement to service connection for memory loss due to 
an undiagnosed illness.

8.  Entitlement to service connection for loss of 
concentration due to an undiagnosed illness.

9.  Entitlement to service connection for distractability due 
to an undiagnosed illness.

10.  Entitlement to service connection for disorientation due 
to an undiagnosed illness.



ATTORNEY FOR THE BOARD

W.L. Pine, Counsel


INTRODUCTION

The veteran had active service from June 1962 to September 
1966 and from October 1990 to May 1991.

This appeal is from a May 1994 rating decision of the 
Department of Veterans Affairs (VA) Nashville, Tennessee, 
Regional Office (RO).  The veteran has since relocated, and 
his claims file is now under the original jurisdiction of the 
St. Petersburg, Florida RO.

The issues of service connection for memory loss, loss of 
concentration, distractability, and disorientation are 
addressed in the REMAND portion of the decision below and are 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC.


FINDINGS OF FACT

1.  The veteran had active service in the Southwest Asia 
Theater of Operations during the Persian Gulf War from 
November 1990 to April 1991.

2.  The veteran has fibromyalgia diagnosed in August 1992 and 
at least 10 percent disabling, manifested by fatigue, joint 
pain, muscle pain, sunlight/heat sensitivity or intolerance, 
nerve ending itch in the left shoulder, and sleep 
disturbance.

3.  The veteran has multiple skin conditions claimed as 
recurring rash, blisters, and unusual skin growths, all 
attributable to established dermatological diagnoses and none 
the manifestation of an undiagnosed illness.

4.  The lump in the back of the veteran's neck is diagnosed 
as a lipoma; there is no evidence it is due to an undiagnosed 
illness.

5.  The veteran has diagnosed tinnitus that did not begin in 
service and is not due to an undiagnosed illness.


CONCLUSION OF LAW

1.  Fibromyalgia manifested by fatigue, joint pain, muscle 
pain, sunlight/heat sensitivity or intolerance, nerve ending 
itch in the left shoulder, and sleep disturbance was incurred 
in wartime service.  38 U.S.C.A. §§ 1110, 1117, 1118 (West 
2002); 38 C.F.R. § 3.317 (2005)...

2.  Recurring rash, blisters, lump in the back of the neck, 
and unusual skin growths were not incurred in or aggravated 
by service, and they cannot be presumed to be due to an 
undiagnosed illness incurred in service.  38 U.S.C.A. 
§§ 1110, 1117, 1118 (West 2002); 38 C.F.R. § 3.317 (2005).

3.  Tinnitus (ringing in the ears) was not incurred in or 
aggravated by service, and it cannot be presumed to be due to 
an undiagnosed illness incurred in service.  38 U.S.C.A. 
§§ 1110, 1117, 1118 (West 2002); 38 C.F.R. § 3.317 (2005)


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Service Connection

In seeking VA disability compensation, the veteran must 
establish that current disability results from disease or 
injury incurred in or aggravated by service.  38 U.S.C.A. 
§§ 1110, 1131 (West 2002).  Such a disability is called 
"service connected."  38 U.S.C.A. § 101(16) (West 2002).

"Generally, to prove service connection, 
a claimant must submit (1) medical 
evidence of a current disability, (2) 
medical evidence, or in certain 
circumstances lay testimony, of in-
service incurrence or aggravation of an 
injury or disease, and (3) medical 
evidence of a nexus between the current 
disability and the in-service disease or 
injury."

Pond v. West, 12 Vet. App. 341, 346 (1999).

VA is authorized to compensate any Persian Gulf veteran 
suffering from a qualifying chronic disability that became 
manifest either during active duty in the Southwest Asia 
theater of operations during the Persian Gulf War or to a 
degree of ten percent or more within a presumptive period, as 
determined by the Secretary, following service in the 
Southwest Asia theater of operations during the Persian Gulf 
War.  A "qualifying chronic disability" is a chronic 
disability resulting from (A) an undiagnosed illness, (B) a 
medically unexplained chronic multisymptom illness (such as 
CFS, fibromyalgia, and irritable bowel syndrome) that is 
defined by a cluster of signs or symptoms, or (C), any 
diagnosed illness that the Secretary determines in regulation 
prescribed under subsection (d) warrants a presumption of 
service connection.  38 U.S.C. § 1117(a)(2) (West 2002); 
38 C.F.R. § 3.317(a)(2)(i)(B) (2005).

The veteran served in the Southwest Asia Theater of 
Operations from November 1990 to April 1991.

A.  Fibromyalgia

The veteran has had multiple diagnoses of fibromyalgia, first 
by private diagnosis in August 1992, then in VA compensation 
examination diagnoses of March 1998 and April 1999; and most 
recently on VA outpatient review of systems in October 2003.  
VA psychiatric evaluation impressions of possible somatoform 
disorder and pain syndrome due to psychiatric and medical 
factors are too equivocal to outweigh the more certain 
diagnoses by orthopedists, neurologists, and doctors of 
osteopathy, consequently, any doubt regarding the diagnosis 
is resolved in favor of the diagnosis of fibromyalgia, which 
is the resolution that favors the veteran's claim.  
38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 (2005).

In October 1995, VA denied service connection for multiple 
claims as comprising the signs and symptoms diagnosed as 
fibromyalgia.  The denials was because those signs and 
symptoms constituted the symptomatology of a known medical 
diagnosis, hence not presumed incurred during Southwest Asia 
service during the Persian Gulf War, see 38 U.S.C.A. § 1117 
(West 1991); 38 C.F.R. § 3.317 (1995), and the veteran did 
not incur or suffer aggravation of fibromyalgia in service.

As of March 1, 2002, 68 Fed. Reg. 34539 (June 10, 2003) 
(applicability provision), fibromyalgia became a 
presumptively service-connected disease if diagnosed and 
found to be 10 percent disabling prior to December 31, 2006, 
in a veteran of Southwest Asia service during the Persian 
Gulf War.  38 C.F.R. § 3.317(a)(2)(i)(B)(2) (2005).  Although 
not binding on any subsequent rating, for the purpose of 
establishing entitlement to the presumption, the findings of 
pain and the recommendations of several physicians over the 
years to use medication for pain control, see 38 C.F.R. 
§ 4.71a, Diagnostic Code 5025 (2005), are sufficient evidence 
to find the fibromyalgia as likely as not meets the 10 
percent disabling criterion of the presumption.  In the 
absence of evidence sufficient to rebut the presumption, the 
veteran's fibromyalgia is presumed service connected.  The 
grant will encompass those signs and symptoms for which the 
RO denied service connection in October 1995 as the 
symptomatology of fibromyalgia: fatigue, joint pain, muscle 
pain, sunlight/heat sensitivity or intolerance, nerve ending 
itch in the left shoulder, and sleep disturbance.

B.  Skin Conditions

The veteran asserts that he has a recurring rash, blisters, a 
lump in the back of the neck, and unusual skin growths that 
began about one year after his return from service in 
Southwest Asia.  The service medical records from that 
service, including the medical history and physical 
examination report on departure from Saudi Arabia, are 
negative for any such complaints.

A private physician, Dr. Busch, found no rash on examination 
in August 1992.  The January 1993 Persian Gulf War protocol 
examination found a lump at the back of the neck and a 
keratosis on the left thigh.  A red rash appeared on the 
right forearm during the examination, which spontaneously 
disappeared, and a hyperpigmented brown growth was on the 
groin near the shaft of the veteran's penis.  A VA examiner 
in March 1993 found a small papilloma on the penis, lesions 
around the belt line on the lower back that looked like 
herpes simplex, and occasional hives on the arms.  
Subsequently, the veteran now has established diagnoses of 
herpes zoster, and of keratoses.  In April 1994 the movable 
lump on the nape of the veteran's neck.  Subsequent 
dermatology clinic findings in August 2001 found seborrheic 
keratoses, seborrheic dermatitis, and mild rosacea.  In May 
2001, skin examination found multiple seborrheic keratoses 
and no suspicious lesions.  May 2002 the nape of the neck had 
several scattered seborrheic keratoses of a warty-type, and a 
probable lipoma forming in the left ventral forearm.  VA 
outpatient records from May 2001 to March 2005 include 
multiple findings of herpes zoster around the waist, tinea of 
the lower extremities, scattered skin tags and a left frontal 
papillary nevus.

In sum, consistent with the March 1993 VA examiner's comment, 
all of the veteran's skin conditions have been attributed to 
known diagnoses.  None are shown by evidence to have begun in 
service, and the veteran does not assert that they did.  The 
preponderance of the evidence is against finding that he has 
recurring rash, lump on the back of the neck, or unusual skin 
growths that cannot be attributed to known medical conditions 
or that otherwise qualify for service connection as one or 
more undiagnosed illnesses or as manifestations of one or 
more undiagnosed illnesses.

C.  Tinnitus

At his Persian Gulf War protocol examination, the veteran 
reported ringing in his ears beginning in May 1991 among 
multiple other complaints.  The diagnoses included multiple 
chemical sensitivities, but the reporting physician provided 
no information about which complaints or findings informed 
that diagnosis.  It is essentially uninformative as regards 
the veteran's claim, because attribution of any complaint to 
that diagnosis would be pure speculation.  The diagnosis 
multiple chemical dependence has not persisted in the 
extensive medical record since January 1991.  A VA ENT 
compensation examination of September 1993 noted the 
veteran's report of ringing in his ears and diagnosed 
tinnitus.

Tinnitus is a known medical condition.  It is not amenable to 
a presumption of incurrence in service as an undiagnosed 
illness.  38 U.S.C.A. §§ 1117, 1118; 38 C.F.R. § 3.317.

The veteran did not report tinnitus on his Saudi Arabia 
departure examination, although he had a hearing examination 
and he reported multiple other complaints.  The lack of such 
a report in the context of an examination that included a 
hearing examination and at which he reported other complaints 
makes the service medical records utterly persuasive that he 
did not have tinnitus at that time.  In the absence of 
evidence of chronic tinnitus in service, notation of tinnitus 
in service with continuity of symptomatology thereafter or 
any medical opinion of a nexus between the veteran's tinnitus 
and service, the claim for service connection must fail.  
38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 (2005).

II.  Duty to Notify and to Assist

The Veteran's claim predates enactment of the current law and 
regulations governing VA's duties to assist a veteran to 
prosecute a claim for VA benefits.  See 38 U.S.C.A. §§ 5102, 
5103, 5103A (West 2002); 38 C.F.R. § 3.159 (2005).  
Nonetheless, VA began assisting the veteran with his claim in 
August 1993 with letters in October and December 1993, 
October 1994, August 1996, and June 1998, advising him of the 
information and evidence necessary to substantiate his claim, 
requests to physicians and lay persons for statements, 
notification of failures or delays in obtaining identified 
evidence, and administration of examinations.

In February 2001, VA mailed the veteran a letter responsive 
to the requirements of 38 U.S.C.A. § 5103(a), which included 
a specific request for information in the veteran's 
possession, and in January and September 2004, additional 
letters notified the veteran of the status of his claim, the 
evidence of record, and the evidence necessary to 
substantiate his claim.  The letters since February 2001 
identified the veteran's rights and obligations to produce 
information and evidence and the scope of assistance VA could 
and would provide.

None of the letters notified the veteran of the rating or the 
effective date aspects of the veteran's service connection 
claims.  Dingess/Hartman v. Nicholson, Nos. 01-1917 & 02-1506 
(U.S. Vet. App. March 3, 2006).  In light of the result in 
this case, the veteran has suffered no prejudice, because 
notice regarding the rating and effective dates pertaining to 
the claim granted will be addressed in the context of 
implementing this decision, and the matter is moot as to 
those claims denied in this decision.  The veteran has been 
fully informed about how to assist in prosecuting his claims, 
and his claims have not been prejudiced by lack of 
information.  Nor have his claims been prejudiced because the 
initial adjudication predated notice compliant with current 
requirements, because VA readjudicated the entire claim in 
January 2006 prior to transmission of the appeal to the 
Board.  See Mayfield v. Nicholson, 19 Vet. App. 103 (2005), 
rev'd on other grounds, No. 05-7157 (Fed. Cir. Apr. 5, 2006).  
VA has discharged its duty to notify and assist the veteran 
in this case.

VA has obtained all evidence of which it had notice and, 
where necessary, authority to obtain the evidence.  VA has 
examined the veteran and obtained medical opinions where 
necessary.  There has been no failure to obtain evidence of 
which VA has not and must yet notify the veteran.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c), (e).


ORDER

Service connection for fibromyalgia is granted manifested by 
fatigue, joint pain, muscle pain, sunlight sensitivity, heat 
sensitivity, nerve ending itch in the left shoulder, and 
sleep disturbances is granted.

Service connection for recurring rash, blisters, lump in the 
back of the neck, unusual skin growth, and tinnitus (claimed 
as ringing in the ears) is denied.


REMAND

The veteran has a long history of VA psychiatric and 
neurologic impressions of possible early Alzheimer's disease, 
dementive process, and depression as explanations for an 
apparently variable but observable impairment in short term 
memory and concentration, variously described as loss of 
focus and distractability.  VA Persian Gulf War protocol 
examiner recommended a computed tomography study of the brain 
in January 1993 regarding these complaints.  The veteran 
failed to report for either of two scheduled studies in March 
1993.  Neuropsychiatric testing in July 2005 made several 
positive findings regarding frontal executive function, 
diminished immediate recall, impaired delayed recall and 
recognition, and difficulty with sustained attention and 
concentration.  The impression was pseudodementia.  
Resolution of the veteran's claim requires further 
clarification regarding whether the impression of possible 
pseudodementia means the examiner attributes the findings to 
depression versus an unknown cause.

Accordingly, the case is REMANDED for the following action:

1.  Obtain a review of the claims file by 
the July 2005 neuropsychiatric examiner, 
if practicable, or by another similarly 
qualified physician to obtain an addendum 
report clarifying whether the positive 
findings of frontal executive function, 
diminished immediate recall, impaired 
delayed recall and recognition, and 
difficulty with sustained attention and 
concentration are organic, and if so, to 
state a diagnosis, if one can be made, or 
to opine whether it is less than, equal 
to, or greater than 50 percent likely that 
the findings are due to an illness that 
cannot now be diagnosed.

2.  If and only if, instruction one (1) 
cannot be implemented without further 
examination, schedule the veteran for 
neuropsychiatric testing and examination 
to diagnose or rule out a known medical 
condition as the cause of any findings of 
memory loss, loss of concentration, 
distractability, or disorientation.

*	If an examination is performed to 
obtain the information sought in 
instruction one (1), the examiner is 
to opine whether it is less than, 
equal to, or greater than 50 percent 
likely that the findings are due to 
an illness that cannot now be 
diagnosed.

3.  Readjudicate the claims for service 
connection for memory loss, loss of 
concentration, distractability and 
disorientation as due to undiagnosed 
illness.  If any claim remains denied, 
provide the appellant and his 
representative an appropriate supplemental 
statement of the case and an appropriate 
period to respond.

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  The appellant need take no 
further action until he is further informed.  The purpose of 
this REMAND is to obtain additional information and to afford 
due process.  No inference should be drawn regarding the 
final disposition of the claim because of this action.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

Expedite this claim.  The law requires that all claims 
remanded by the Board of Veterans' Appeals or by the United 
States Court of Appeals for Veterans Claims for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 
Supp. 2005).



______________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


